Citation Nr: 9912891	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-03 643	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bullous emphysema.

2.  Entitlement to an increased rating for residuals of 
spontaneous pneumothorax, currently rated as 10-percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from August 
1959 to August 1963.

In August 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, determined the 
veteran was not entitled to an increased rating for 
postoperative residuals of spontaneous pneumothorax, rated as 
10-percent disabling.  He appealed to the Board of Veterans' 
Appeals (Board).  In April 1995 and May 1996, he testified at 
hearings in support of his claim; the latter hearing was a 
video-conference hearing, and it was conducted by the 
undersigned Member of the Board.

In September 1996, the Board remanded the case to the RO for 
further development.  In March 1997, after the development 
requested was completed, the RO continued to deny an 
increased rating.  The RO also denied an additional claim 
that was noted by the Board in its remand for service 
connection for bullous emphysema, and the veteran has since 
perfected an appeal on this issue.  See 38 C.F.R. § 20.200 
(1998).  Consequently, the case was returned to the Board on 
the issues of whether he is entitled to service connection 
for bullous emphysema, and whether he is entitled to a rating 
higher than 10 percent for postoperative residuals of 
spontaneous pneumothorax.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his bullous emphysema is part and 
parcel of his
service-connected spontaneous pneumothorax, meaning that, if 
service connection is warranted for the pneumothorax, then it 
is warranted also for the emphysema.  He also contends that 
his spontaneous pneumothorax is more severe than presently 
rated.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for service connection 
for bullous emphysema and an increased rating for 
postoperative residuals of spontaneous pneumothorax.


FINDINGS OF FACT

1.  While on active duty in the military, the veteran 
received treatment for residuals of spontaneous pneumothorax; 
there is no indication in his medical records from service 
that he had complaints, or received treatment, for emphysema 
or symptoms associated with the condition.

2.  Emphysema was first diagnosed in July 1978, nearly 15 
years after the veteran's service in the military ended.

3.  There is no persuasive medical evidence or opinion 
linking the veteran's emphysema to any incident of service or 
his service-connected spontaneous pneumothorax (or the causes 
of it).

4.  While the record contains medical evidence that the 
veteran's emphysema is related to cigarette smoking, there is 
no competent evidence that the veteran acquired an addiction 
to nicotine during service.

5.  His chronic smoking and residual emphysema cause the vast 
majority of the veteran's respiratory impairment; he 
experiences no more than mild dyspnea on exertion as a result 
of his service-connected pneumothoraces.


CONCLUSIONS OF LAW

1.  The veteran's bullous emphysema was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The criteria for a 30-percent rating for postoperative 
residuals of spontaneous pneumothorax have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6814-6602 (1996) and 
Diagnostic Code 6843 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Bullous Emphysema

Service connection may be granted for disability resulting 
from a disease or injury that was incurred in or aggravated 
by active service, or for disability that is proximately due 
to or the result of a service-connected condition.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.310(a).  Service 
connection also may be granted for the degree of aggravation 
to a nonservice-connected disorder that is proximately due to 
or the result of a service-connected condition.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the case law of the United 
States Court Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals)(Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be granted on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran alleges that he is entitled to service connection 
for bullous emphysema on alternative theories, the first 
being that he initially developed the bullae that led to his 
emphysema while on active duty in the military, but that VA 
granted service connection only for spontaneous pneumothorax, 
as a residual of the bullae, when, in fact, the bullae also 
caused the emphysema, meaning that service connection is 
warranted for the emphysema as well.  He denies that he 
experienced any sort of respiratory impairment prior to 
service, so, he says, there are no grounds for concluding 
that his respiratory impairment is a congenital defect.

Initially, the Board notes that service connection for 
residuals of spontaneous pneumothorax was established based 
upon treatment, including surgery (for a thoracentesis and 
thoracotomy), that the veteran received during service in 
February and March 1963 for this condition.  His service 
medical records contain no mention or indication of the 
presence of emphysema, including as a residual of bullae; the 
only relevant condition noted was the spontaneous 
pneumothorax.  The same was true when he was examined in 
August 1963 for separation from service, and by VA for 
compensation purposes in March 1966.  Although the veteran 
has asserted his belief that he developed emphysema during 
service as a residual of bullae, he is not competent to 
render an opinion on such a matter because, as a layman, he 
does not have the appropriate medical training or expertise 
to do so.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his contentions and arguments to this 
effect have no probative value.  Id.

Records show that the veteran experienced recurrences of the 
spontaneous pneumothorax in June 1967, December 1969, and 
December 1970, all of which were indicated to have been 
caused by the rupturing of very extensive congenital bullae.  
On the latter two occasions, the veteran underwent additional 
surgery (thoracotomies) to reinflate his lungs.  It also was 
indicated in the course of treating him in December 1970 that 
there was "no suggestion of emphysema."

The first indication that the veteran had emphysema was 
several years later, in July 1978, when he experienced 
another recurrence of the spontaneous pneumothorax, but, even 
then, there was no indication by any of his doctors of a 
relationship between his emphysema and his recurring 
spontaneous pneumothorax, or, more importantly, of a 
relationship between the rupturing bullae that caused 
the spontaneous pneumothorax and the emphysema.  Such a nexus 
linking the conditions to each other is necessary for service 
connection, and the nexus must be established by competent 
medical evidence or opinion, which there is none.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  It is not 
sufficient for the veteran, himself, to allege that such 
relationship exists.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

When X-rays were taken of his chest during VA examinations in 
May 1980, there again was evidence of "emphysematous 
bullae" at the base of the veteran's left lung.  "Bullous 
emphysema" also was noted during more recent X-rays of 
his chest, when he was examined by VA in March 1991 and 
January 1995, so, clearly, there is no question that he has 
met his burden of submitting competent medical evidence of 
current disability (i.e., medical evidence showing that he 
has bullous emphysema).  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The fact remains, nonetheless, that there 
also must be competent medical evidence or opinion linking 
the bullous emphysema to his service-connected spontaneous 
pneumothorax, or some way of showing that the bullae 
associated with the emphysema are the same as those 
associated with the spontaneous pneumothorax.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).

While opining that the veteran's emphysema was due to 
cigarette smoking (as discussed in more detail, below), a VA 
physician who examined the veteran in April 1994 indicated 
that the veteran's emphysema was not "strongly related" to 
his service-connected pneumothoraces.

The veteran testified during his hearings in April 1995 and 
May 1996 that merely to service connect the spontaneous 
pneumothorax does not account for the related respiratory 
impairment that he experiences as a result of his bullous 
emphysema, seeing as though the two conditions are 
interrelated and part and parcel of an underlying disability.  
As a means of linking the emphysema to the spontaneous 
pneumothorax, and the associated bullae, he submitted copies 
of various articles from medical texts at his video-
conference hearing, and he waived his right to have this 
evidence initially considered by the RO; this action permits 
direct consideration of such evidence by the Board.  See 
38 C.F.R. § 20.1304 (1998).  The articles essentially discuss 
the clinical significance and pathological causes 
of spontaneous pneumothorax, which are ruptured bullae and 
blebs, and defines these terms with respect to overall 
functioning of the lungs.

Because it was unclear whether the veteran's service-
connected spontaneous pneumothorax was related to his 
emphysema, either directly via some sort of
cause-and-effect relationship, or, alternatively, via 
aggravation of the emphysema by the recurring pneumothoraces, 
the Board remanded the case in September 1996 to have the 
veteran examined by a specialist in pulmonary medicine to 
obtain an expert opinion on these dispositive issues.

A VA pulmonary specialist who examined the veteran in October 
1996 indicated that his bullous emphysema may be a congenital 
defect; the VA examiner made note of the fact that the 
veteran's father and uncle also had it, and this is elsewhere 
indicated in the records of the treatment that the veteran 
received in June 1967, which is significant because service 
connection for congenital defects is expressly precluded by 
VA regulation.  See 38 C.F.R. § 3.303(c).  That point 
notwithstanding, the VA examiner also indicated in follow-up 
statements submitted in November 1996 and January 1997 that 
the symptoms associated with the veteran's spontaneous 
pneumothorax did not cause or aggravate his bullous emphysema 
or respiratory status, and that there was nothing in the 
medical literature that he submitted, and which the examiner 
reviewed, to substantiate the allegations that the ruptured 
bullae that caused the spontaneous pneumothorax were the same 
as those that led to the pulmonary emphysema.  The VA 
examiner noted that bullae are a reflection of the emphysema, 
and not a cause of it, as the veteran alleges.  Another VA 
physician who reviewed the facts and circumstances of the 
case indicated in a May 1995 opinion that people, such as the 
veteran, with emphysema have an increased risk for 
pneumothoraces, but not vice-versa, which would be necessary 
were the Board to adopt the line of reasoning alleged by the 
veteran pursuant to the Court's holding in Allen, supra.  
This medical opinion is persuasive medical evidence that 
militates against the claim.  Thus, while the medical 
literature submitted by the veteran, and his reliance on and 
interpretation of it (when considered along with the April 
1994 VA examiner's comment), may be sufficient to well ground 
his claim (i.e., make it at least "plausible"), this 
evidence is not sufficient to satisfy the medical nexus 
requirement necessary for granting service connection.  
See Wallin v. West, No. 97-1023 (U.S. Vet. App. Oct. 16, 
1998); see also Sacks v. West, 11 Vet. App. 314 (1998).  

In his October 1996, November 1996, and January 1997, 
reports, the VA examiner also opined that the veteran's 
bullous emphysema was either aggravated by chronic smoking or 
attributable to chronic smoking altogether; this pertains to 
an alternative theory upon which the veteran alleges 
entitlement to service connection for the bullous emphysema.  
He contends that, even if it is determined that his recurring 
spontaneous pneumothoraces are not related to his emphysema, 
service connection is still warranted because the training 
instructor ("TI") that he had for basic training at 
Lackland Air Force Base used a combination of physical and 
mental abuse, along with peer pressure, to coerce him to 
start smoking, which quickly developed into a habit, and 
ultimately into a full-fledged addiction to nicotine.

In a precedent opinion, VA's Office of General Counsel set 
forth a two-pronged sequential analysis for determining 
whether a veteran is entitled to service connection on the 
premise that he became chemically addicted to nicotine from 
chronic smoking that began while he was on active duty in the 
military.  The Office of General Counsel indicated that, for 
service connection to be warranted in these types of cases, 
then:






(1) the veteran must have acquired a 
chemical dependence on nicotine during 
service; and

(2) his nicotine dependence must have 
been the proximate cause of his present 
disability.

See VAOPGCPREC 19-97 (May 13, 1997).

The Office of General Counsel also indicated that the first 
tier of the analysis-concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service-is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question.  See, e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The Board notes parenthetically that, in July 1998, the 
President of the U.S. signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act strikes out section 8202 of the 
"Transportation Equity Act for the 21st Century" (TEA 21), 
which was earlier signed by the President into law in June 
1998, and inserts a new section that expressly prohibits the 
granting of service connection for a disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a veteran during his service 
in the military.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C. § 1103).  Since, however, section 1103 
applies only to claims that were filed after June 9, 1998, it 
has no affect on this case because the veteran filed his 
claim in 1994.

The veteran's history of cigarette smoking is well documented 
in the record.  See, e.g., the reports of the VA examinations 
that he underwent in March 1966, May 1980, and April 1994.  
The VA physician who conducted the latter examination 
indicated that the veteran had a high rate of tobacco 
consumption and that his complaints of increasing shortness 
of breath were due to his early-stage chronic obstructive 
pulmonary disease (COPD), in the form of emphysema.  Similar 
findings were noted when the veteran was examined by a VA 
physician in January 1995, and that doctor subsequently 
indicated in a May 1995 opinion that the veteran's emphysema 
is attributable entirely to his chronic cigarette smoking, 
which, as alluded to above, was the same conclusion that the 
VA physician who examined the veteran most recently, in 
October 1996, reached, and reiterated in his November 1996 
and January 1997 opinions.  However, while a relationship 
between smoking and emphysema is medically shown, there is no 
competent evidence of a relationship between smoking and 
service, i.e., that the veteran became chemically addicted to 
nicotine during service.  None of the doctors referred to 
above, or anyone else who is qualified to render a probative 
opinion on the etiology of the veteran's emphysema as it 
relates to his history of chronic smoking, has indicated that 
he became chemically addicted to nicotine while in the 
military, as opposed to, for example, at some other point in 
time during his life.  The veteran's uncorroborated claims 
that his basic training instructor ("TI") essentially 
forced or coerced him to start smoking, shortly after he 
entered the military, even if accepted, for the sake of 
argument, as true, does not constitute medical evidence 
establishing that the veteran became addicted to nicotine in 
service.  Hence, the first requirement of the two-tier 
analysis employed in smoking related claims still would not 
be met.  Thus, the veteran is not entitled to service 
connection for bullous emphysema on the basis of his smoking.

Inasmuch as there is no competent medical evidence or opinion 
linking the veteran's emphysema to his service in the 
military, to an incident of service, to his service-connected 
spontaneous pneumothorax (or the causes of it), or to an 
addiction to nicotine incurred in service, service connection 
for emphysema is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


B.  Increased Rating for Postoperative Residuals of 
Spontaneous Pneumothorax

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective October 7, 1996, during the pendency of this claim, 
VA amended the criteria for determining the severity of the 
veteran's service-connected respiratory disability.  He was 
notified of this, and it's affect on his claim, in a March 
1997 supplemental statement of the case (SSOC).  
Consequently, the Board must evaluate his disability under 
both the former and revised criteria and apply the version 
that is most favorable.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The veteran's respiratory disability was formerly evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6814, which, in turn, 
was rated analogous to bronchial asthma under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  See 38 C.F.R. § 4.20.  
According to Code 6602, a 10 percent rating was warranted 
when there was evidence of mild respiratory impairment, 
manifested by paroxysms of asthmatic type breathing (such as 
high pitched expiratory wheezing and dyspnea) that occurred 
several times a year with no clinical findings between 
attacks.  A 30 percent rating required evidence of moderate 
respiratory impairment, manifested by asthmatic attacks that 
occurred rather frequently (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent rating required evidence of severe respiratory 
impairment, manifested by frequent attacks of asthma 
(one or more per week), marked dyspnea on exertion between 
attacks, only temporary relief by medication, and a 
preclusion of more than light manual labor.  A 100 percent 
rating required evidence of pronounced respiratory 
impairment, manifested by very frequent asthma attacks with 
severe dyspnea on even slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  Id.

On the other hand, under the amended criteria, the veteran's 
service-connected respiratory disability is evaluated 
according to the general rating formula for restrictive lung 
disease.  See 38 C.F.R. § 4.97, Diagnostic Code 6843.  A 10-
percent rating is warranted if he has a forced expiratory 
volume in one second (FEV-1) of 71- to 80-percent predicted; 
or if he has an FEV-1 to forced vital capacity (FVC) ratio of 
71 to 80 percent; or if he has a diffusion capacity of the 
lung for carbon monoxide (DLCO) by the single breath method 
(SB) of 66- to 80-percent predicted.  A 30-percent rating is 
warranted if he has an FEV-1 of 56- to 70-percent predicted; 
or an FEV-1/FVC of 56 to 70 percent; or a DLCO(SB) of 56- to 
65-percent predicted.  A 60-percent rating is warranted if he 
has an FEV-1 of 40- to 55-percent predicted; or an FEV-1/FVC 
of 40 to 55 percent; or a DLCO(SB) of 40- to 55-percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100-percent 
rating is warranted if the FEV-1 is less than 40 percent of 
predicted value; or if the FEV-1/FVC is less than 40 percent; 
or if DLCO(SB) is less than 40-percent predicted; or maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right-sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or requires oxygen therapy.

Initially, the Board notes that the severity of the veteran's 
respiratory symptoms does not meet the schedular requirements 
for a 30-percent rating under the former criteria.  Although 
he has repeatedly complained of experiencing increasing 
shortness of breath (i.e., dyspnea) over the course of the 
last several years, with even minimal exertion, and 
occasional pain in his chest, the vast majority of his 
respiratory impairment has been attributed to his COPD 
(emphysema) caused by his chronic smoking, and not to his 
service-connected spontaneous pneumothorax.  Such was 
indicated by the VA physician who examined him in March 1991, 
when it was indicated that the moderate obstructive lung 
defect that was observed during the pulmonary function tests 
(PFTs) was attributable to his bullous emphysema, and not to 
the service-connected pneumothorax, as there were no signs of 
a recurrence of the pneumothoraces during X-rays of his chest 
(in fact, there has been no evidence of a recurrence since 
approximately 1980).  There also was no evidence of shortness 
of breath at rest, or wheezing or rales in his lungs, and it 
was indicated that he had normal breathing sounds, 
bilaterally.

Similar findings were noted when the veteran was examined by 
VA in April 1994 and January 1995, and in the supplemental 
opinion that was submitted in May 1995.  The examiners again 
indicated that his shortness of breath and associated 
respiratory impairment (reduction in his PFT) was primarily, 
if not entirely, related to his chronic smoking and severe 
COPD (emphysema), and not to his service-connected 
pneumothoraces.  It also was indicated that his lungs were 
clear to auscultation and that he had a normal sinus rhythm 
(NSR).  The results of the most recent VA examination, in 
October 1996, are consistent with those of the earlier 
examinations to the extent that the veteran's respiratory 
impairment is attributed to conditions that are not service 
connected, namely his chronic smoking and COPD (emphysema).  
The veteran has not submitted any medical evidence to refute 
the conclusions and opinions of the VA examiners concerning 
the severity of his respiratory status.  Thus, an increased 
rating clearly is not warranted under the former criteria.

The revised criteria apply a far more rigid and objective 
standard of determining the severity of the veteran's 
service-connected respiratory disability, by considering the 
quantitative results of PFTs and related empirical studies 
and comparing the values obtained with those required for a 
higher rating.  The results of PFTs that were conducted 
during the April 1994 VA examination show an FEV-1 value of 
74% of predicted and an FEV-1/FVC of 89% of predicted, each 
of which exceeds the 70-percent maximum threshold allowed 
under Code 6843 for a 30-percent rating.  During the January 
1995 VA examination, it was indicated that the veteran had an 
FEV-1 value of 67% of predicted, which is less than the 70-
percent maximum threshold allowed under Code 6843 for a 30-
percent rating, but this value improved by 9% after use of a 
bronchodilator, which gives a net value of 78%, and this is 
higher than permitted.  The FVC was 65%, but it also improved 
after use of a bronchodilator, by 10%, resulting in a net 
value of 75%, which also exceeds the governing limit.  The 
DLCO(SB) value was 39%, which suggest that a higher rating is 
warranted, but all of the veteran's respiratory impairment, 
whether evidenced by the decrease in his FEV-1 value, the FVC 
value, or the DLCO(SB) value, was attributed to the bullous 
changes related to his emphysema and smoking.  His service-
connected spontaneous pneumothorax was not indicated to be 
causing any significant degree of respiratory impairment.  
The same is true of the results of the PFTs and related 
clinical studies that were conducted more recently, 
in October 1996 and January 1997.  The FEV-1 value that was 
obtained during the October 1996 examination was 81% of 
predicted, which was described as normal, as was the FVC 
value of 102% of predicted.  Although the DLCO was indicated 
as 49%, the decrease was attributed to the bullous changes 
caused by the emphysema and smoking.  The flow rates that 
were obtained in January 1997 were slightly diminished 
compared to those obtained in October 1996 (the FEV-1 value 
was 66% of predicted and the FVC 72%), but the examiner 
indicated that the results of the October 1996 examination 
were probably more accurate, and, for the reasons discussed 
above, they do not provide a basis for assigning a rating 
higher than 10 percent.

Since the veteran does not meet the criteria for at least the 
next higher rating of
30-percent under either the former or revised criteria, he 
logically does not meet the criteria for 60- or 100-percent 
ratings.

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's spontaneous pneumothorax.  In this 
regard, the Board notes that there has been no showing that 
his disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER


Service connection for bullous emphysema is denied.

An evaluation in excess of 30 percent for postoperative 
residuals of spontaneous pneumothorax is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals




